          Case 1:08-cv-01034-AT Document 656 Filed 10/23/18 Page 1 of 2

                           Debevoise & Plimpton LLP   Gary W. Kubek
Debevoise                  919 Third Avenue           Partner
&Plimpton                  New York, NY 10022         gwkubekOdebevoise.com
                           +1 212 909 6000            +1 212 909 6267




October 23, 2018


VIA ECF

Honorable Analisa Torres
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re:     Approval of Patrol Guide Section 212-11 in Floyd, et al. v. City of New York, et al.,
        Case No. 08-CV-1034 (AT)

Dear Judge Tones,

We represent Communities United for Police Reform ("CPR"), amicus curiae and designated
stakeholder in the above-referenced matter. We write in response to the letter filed by Peter L.
Zimroth (the "Monitor") on Friday, October 19, 2018 relating to changes to Patrol Guide Section
212-11 ("P.G. 212-11") for the court's review and approval in part ("October 19 Submission").

As the Monitor indicates on page 5 of his letter, the parties to this litigation disagree as to
whether P.G. 212-11 adequately implements the requirements of the Right to Know Act
("RTKA"), which became effective as local law on October 19, 2018. Among other things, the
RTKA created the requirement that New York Police Department ("NYPD") officers hand out
business cards identifying their name, rank, and command in certain non-emergency encounters;
explicitly ask for consent prior to conducting certain searches; and notify individuals during
those searches that they can refuse. P.G. 212-11 is one part of the Patrol Guide that is affected
by the RTKA. The Monitor's October 19 Submission indicates in blue highlighting those
changes in P.G. 212-11 that are related to the implementation of the RTKA, solely for the court's
information, and acknowledges that implementation of the RTKA "is not within the scope of the
monitorship." October 19 Submission at 5.

As the organization that spearheaded the campaign that resulted in the City Council's passage of
the RTKA, CPR is currently involved in discussions with the NYPD to ensure that it complies
with the RTKA. CPR respectfully requests that if the Court approves the set of changes to P.G.
212-11 that is being submitted for the Court's approval—those relating to the business cards that
are referred to at page 4 of the Monitor's letter and highlighted in red at pages 7-8 of the second
attachment to that letter—the Court make clear that it is not ruling on what is or is not required
under the RTKA or whether any of the highlighted sections or anything else in P.G. 212-11
satisfies or limits the requirements on the NYPD under the RTKA. CPR believes this




www.debevoise.com
        Case 1:08-cv-01034-AT Document 656 Filed 10/23/18 Page 2 of 2
Honorable Analisa Tones              2                         October 23, 2018


clarification is appropriate to avoid future confusion that could inadvertently undermine full
implementation of the RTKA.

Thank you for your time and attention in this matter.



                                                     Respectfully submitted,

                                                     DEBEVOISE & PLIMPTON LLP

                                                     By: /s/ Gary W. Kubek

                                                     Gary W. Kubek
                                                     919 Third Avenue
                                                     New York, NY 10022
                                                     Tel: (212) 909-6000
                                                     Fax: (212) 909-6836

                                                     Attorneys for Communities United for Police
                                                     Reform as Amicus Curiae
